Wm. Rancher Estates Joint
                                                               Venture, Rafael Alfaro, Jose
                                                              Alfaro, Carman Alfaro, Daniel
                                                                           /s


                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 11, 2014

                                   No. 04-14-00542-CV

 CITY OF LEON VALLEY, Texas, Unknown Employee(s) of City of Leon Valley, and Irene
                                Baldridge,
                                Appellants

                                            v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Earl Doderer, Sylvia Doderer, James Dowdy,
  Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Roberto Galindo, Erma Galindo, Et al.,
                                       Appellees

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-03399
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       Glyn Poage's notification of late reporter's record is hereby GRANTED.      Time is
extended to September 12, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court